DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
2.1.	Applicant’s election without traverse of Single disclosed Species as Oxygen absorbing film obtained from resin composition comprising Polyester A made from Tetrahydrophthalic acid (or Tetrahydrophthalic anhydride) and 1,4-Butanediol and Polyester B made from adipic acid and 1,4-Butanediol in the reply filed on August 23, 2022 and during Interview with Applicant's representative Mr. Zeller (originally on September 19 and confirmed on October 19, 2022) is acknowledged.
2.2.	Elected Species read on Claims 1-5 and do not read on Claims 6-11, as Claims 6-11 required that Polyester B comprises additional components as result of modification with terminal group using monoalcohol or fatty acid – see Claim 6 and 11.
2.3.	Therefore, Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Claims 1-5 are active and will be examine on the merits.
3.	IDS filed on August 6, 2020 has been considered and attached to instant Action. All foreign patents documents and NPL references were found in Examination record for Application 14/759,420.
Specification
Abstract
4.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
4.2.	The Abstract filed of the disclosure filed on August 6, 2020  is objected to because it does not provide representative examples of the specific of polyesters and chemical components of the polyesters used in the inventions. Correction is required. See MPEP § 608.01 (b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohta et al (US 2009/0098323) in view of Ferencz et al ( US 6,713,184).
5.1.	Regarding Claims 1-5 Ohta disclosed oxygen–absorbing film (see [0034]) comprising Polyester – this polyester read on polyester (A), which comprises oxygen-absorbing alicyclic structure as derivative of tetrahydrophthalic acid or anhydride (see abstract, [0036] – [0037]) and a diol, wherein 1,4- butanediol is " more preferable choice" – see [0040]. Note that Tg of this Polyester(A) could be below 0oC ( see Examples and paragraph [0051]) and also teaches that this polyester can be mixed with saturated Polyester  - read on Polyester B) (see paragraph[0059], which can be chosen from several polyesters including polyesters with specified Tg, for example polybutylene succinate (PBS), but silent with respect to polyester comprising specific dicarboxylic acids - adipic acid as elected by Applicant. (note that PBA ( polybutylene adipate) has Tg of about – 61.5 0C ( 212 K) – see Righetti " Thermal properties of poly(butylene isophthalate) and its copolyesters with poly(butylene adipate)", Table 1;  Reference attached.
5.2.	However, Ferencz teaches that adhesive useful forming composites including film (see abstract, col.1, ln.35-40 and claim 16) may comprise blend of two polyesters ( A and B) , wherein polyester B should preferably have  low limit Tg in range from about below - 40 0C to about – 80 0C ( see col.4, ln. 28-40) in order to guarantee the flexibility of an adhesive bond at low temperature.
 Ferencz also teaches that this polyester B may comprise aliphatic dicarboxylic acids as adipic (see col.6, ln.39-63 and col.7, ln.50-60) and also at least one of diol ( see col.7, ln.5-15), wherein " 1,4-butylene glycol are particularly suitable".
5.3.	With respect to presence isocyanate –based curing agent see Ohta [0054] and Ferencz (col.8, ln.49).
5.4.	Therefore, it would be obvious to one of ordinary skill in the art to blend polyester A as disclosed by Ohta with polyester B as taught by Ferencz in order to obtain film comprising adhesive layer which can retain flexibility of an adhesive bond at low temperature. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765